

Exhibit 10.1
 
WEST COAST BANCORP
2002 STOCK INCENTIVE PLAN
(As amended through April 27, 2010)
 
SECTION 1. Purpose; Definitions
 
     The purpose of the Plan is to give the Company a competitive advantage in
attracting, retaining and motivating officers, employees, directors and/or
consultants and to provide the Company and its Subsidiaries and Affiliates with
a stock plan providing incentives for future performance of services directly
linked to the profitability of the Company's businesses and increases in Company
shareholder value.
 
     For purposes of the Plan, the following terms are defined as set forth
below:
 
     (a) "Affiliate" means a corporation or other entity controlled by,
controlling or under common control with the Company.
 
     (b) "Award" means a Stock Option, Restricted Stock, or other stock-based
award.
 
     (c) "Board" means the Board of Directors of the Company.
 
     (d) "Cause" means, unless otherwise provided by the Committee, (1) "Cause"
as defined in any Individual Agreement to which the participant is a party, or
(2) if there is no such Individual Agreement or if it does not define Cause: (A)
conviction of the participant for committing a felony under federal law or the
law of the state in which such action occurred, (B) willful and deliberate
failure on the part of the participant to perform his or her employment duties
in any material respect, or (C) prior to a Change in Control, such other events
as shall be determined by the Committee.
 
     (e) "Change in Control" and "Change in Control Price" have the meanings set
forth in Sections 9(b) and (c), respectively.
 
     (f) "Code" means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.
 
     (g) "Commission" means the Securities and Exchange Commission or any
successor agency.
 
     (h) "Committee" means the Committee referred to in Section 2.
 
     (i) "Common Stock" means common stock, no par value per share, of the
Company.
 
     (j) "Company" means West Coast Bancorp, an Oregon corporation.
 
     (k) "Covered Employee" means a participant designated prior to the grant of
Restricted Stock by the Committee who is or may be a "covered employee" within
the meaning of Section 162(m)(3) of the Code in the year in which the Company is
expected to be entitled to a federal income tax deduction with respect to the
Award.
 
-1-
 

--------------------------------------------------------------------------------



     (l) "Disability" means, unless otherwise provided by the Committee, (1)
"Disability" as defined in any Individual Agreement to which the participant is
a party, or (2) if there is no such Individual Agreement or it does not define
"Disability," permanent and total disability as determined under the Company's
Long-Term Disability Plan applicable to the participant.
 
     (m) "Eligible Individuals" mean directors, officers, employees and
consultants of the Company or any of its Subsidiaries or Affiliates, and
prospective employees and consultants who have accepted offers of employment or
consultancy from the Company or its Subsidiaries or Affiliates, who are or will
be responsible for or contribute to the management, growth or profitability of
the business of the Company, or its Subsidiaries or Affiliates.
 
     (n) "Exchange Act" means the Securities Exchange Act of 1934, as amended
from time to time, and any successor thereto.
 
     (o) "Fair Market Value" means, except as otherwise provided by the
Committee, as of any given date, the closing reported sales price on such date
(or, if there are no reported sales on such date, on the last date prior to such
date on which there were sales) of the Common Stock on the New York Stock
Exchange Composite Tape or, if not listed on such exchange, on any other
national securities exchange on which the Common Stock is listed or on NASDAQ.
If there is no regular public trading market for such Common Stock, the Fair
Market Value of the Common Stock shall be determined by the Committee in good
faith.
 
     (p) "Incentive Stock Option" means any Stock Option designated as, and
qualified as, an "incentive stock option" within the meaning of Section 422 of
the Code.
 
     (q) "Individual Agreement" means an employment, consulting or similar
agreement between a participant and the Company or one of its Subsidiaries or
Affiliates, and, after a Change in Control, a change in control or salary
continuation agreement between a participant and the Company or one of its
Subsidiaries or Affiliates. If a participant is party to both an employment
agreement and a change in control or salary continuation agreement, the
employment agreement shall be the relevant "Individual Agreement" prior to a
Change in Control, and, the change in control or salary continuation agreement
shall be the relevant "Individual Agreement" after a Change in Control.
 
     (r) "NonQualified Stock Option" means any Stock Option that is not an
Incentive Stock Option.
 
     (s) "Qualified Performance-Based Award" means an Award of Restricted Stock
designated as such by the Committee at the time of grant, based upon a
determination that (i) the recipient is or may be a "covered employee" within
the meaning of Section 162(m)(3) of the Code in the year in which the Company
would expect to be able to claim a tax deduction with respect to such Restricted
Stock, and (ii) the Committee wishes such Award to qualify for the Section
162(m) Exemption.
 
     (t) "Performance Goals" means the performance goals established by the
Committee in connection with the grant of Restricted Stock. In the case of
Qualified Performance-Based Awards, (i) such goals shall be based on the
attainment of specified levels of one or more of the following measures: stock
price, earnings, earnings per share, return on equity, return on assets, asset
quality, net interest margin, loan portfolio growth, efficiency ratio, deposit
portfolio growth, and liquidity, and (ii) such Performance Goals shall be set by
the Committee within the time period prescribed by Section 162(m) of the Code
and related regulations.
 
     (u) "Plan" means the West Coast Bancorp 2002 Stock Incentive Plan, as set
forth herein and as hereinafter amended from time to time.
 
-2-
 

--------------------------------------------------------------------------------



     (v) "Restricted Stock" means an Award granted under Section 6.
 
     (w) "Restricted Stock Agreement" has the meaning set forth in Section
6(c)(vi) of the Plan.
 
     (x) "Retirement" means, except as otherwise provided by the Committee,
retirement from active employment with the Company, a Subsidiary or Affiliate at
or after the attainment of age 55 and with five years or more of employment
service with the Company, a Subsidiary or Affiliate.
 
     (y) "Rule 16b-3" means Rule 16b-3, as promulgated by the Commission under
Section 16(b) of the Exchange Act, as amended from time to time.
 
     (z) "Section 162(m) Exemption" means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in Section
162(m)(4)(C) of the Code.
 
     (aa) "Stock Option" means an Award granted under Section 5.
 
     (bb) "Subsidiary" means any corporation, partnership, joint venture or
other entity during any period in which at least a 50% voting or profits
interest is owned, directly or indirectly, by the Company or any successor to
the Company.
 
     (cc) "Termination of Employment" means the termination of the participant's
employment with, or performance of services for, the Company and any of its
Subsidiaries or Affiliates. A participant employed by, or performing services
for, a Subsidiary or an Affiliate shall also be deemed to incur a Termination of
Employment if the Subsidiary or Affiliate ceases to be such a Subsidiary or an
Affiliate, as the case may be, and the participant does not immediately
thereafter become an employee of, or service-provider for, the Company or
another Subsidiary or Affiliate. Temporary absences from employment because of
illness, vacation or leave of absence and transfers among the Company and its
Subsidiaries and Affiliates shall not be considered Terminations of Employment.
 
     In addition, certain other terms used herein have definitions given to them
in the first place in which they are used.
 
     SECTION 2. Administration
 
     The Plan shall be administered by the Board directly, or if the Board
elects, by the Compensation and Personnel Committee or such other committee of
the Board as the Board may from time to time designate, which committee shall be
composed of not less than two directors, and shall be appointed by and serve at
the pleasure of the Board. Notwithstanding the foregoing or any other provision
of the Plan to the contrary, all Performance Goals will be established and
administered and all Qualified Performance-Board Awards will be granted to any
"covered employee" within the meaning of Section 162(m)(3) of the Code, only by
either (a) the Board as a whole in a proceeding in which all members of the
Board who are or may be "covered employees" recuse themselves from consideration
and approval of such goals or Awards, or (b) a duly authorized committee
consisting of two or more "outside directors" as that term is defined in Section
162(m) of the Code. All references in the Plan to the "Committee" refer to the
Board as a whole, unless a separate committee has been designated or authorized
consistent with the foregoing.
 
     The Committee shall have plenary authority to grant Awards pursuant to the
terms of the Plan to Eligible Individuals.
 
-3-
 

--------------------------------------------------------------------------------



     Among other things, the Committee shall have the authority, subject to the
terms of the Plan:
 
     (a) To select the Eligible Individuals to whom Awards may from time to time
be granted;
 
     (b) To determine whether and to what extent Incentive Stock Options,
NonQualified Stock Options and Restricted Stock or any combination thereof are
to be granted hereunder;
 
     (c) To determine the number of shares of Common Stock to be covered by each
Award granted hereunder;
 
     (d) To determine the terms and conditions of any Award granted hereunder
(including, but not limited to, the option price (subject to Section 5(a)), any
vesting condition, restriction or limitation (which may be related to the
performance of the participant, the Company or any Subsidiary or Affiliate) and
any vesting acceleration or forfeiture waiver regarding any Award and the shares
of Common Stock relating thereto, based on such factors as the Committee shall
determine;
 
     (e) To modify, amend or adjust the terms and conditions of any Award
(subject to Sections 5(a) and 5(b)), at any time or from time to time, including
but not limited to Performance Goals; provided, however, that the Committee may
not adjust upwards the amount payable with respect to any Qualified
Performance-Based Award;
 
     (f) To determine to what extent and under what circumstances Common Stock
and other amounts payable with respect to an Award shall be deferred; and
 
     (g) To determine under what circumstances an Award may be settled in cash
or Common Stock under Section 5(d).
 
     The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall
from time to time deem advisable, to interpret the terms and provisions of the
Plan and any Award issued under the Plan (and any agreement relating thereto)
and to otherwise supervise the administration of the Plan.
 
     The Committee may act only by a majority of its members then in office,
except that the Committee may, except to the extent prohibited by applicable law
or the applicable rules of a stock exchange, allocate all or any portion of its
responsibilities and powers to any one or more of its members and may delegate
all or any part of its responsibilities and powers to any person or persons
selected by it. Any such allocation or delegation may be revoked by the
Committee at any time.
 
     Any determination made by the Committee or pursuant to delegated authority
pursuant to the provisions of the Plan with respect to any Award shall be made
in the sole discretion of the Committee or such delegate at the time of the
grant of the Award or, unless in contravention of any express term of the Plan,
at any time thereafter. All decisions made by the Committee or any appropriately
delegated officer pursuant to the provisions of the Plan shall be final and
binding on all persons, including the Company and Plan participants.
 
     Any authority granted to the Committee may also be exercised by the full
Board, except to the extent that the grant or exercise of such authority would
cause any Award or transaction to become subject to (or lose an exemption under)
the short-swing profit recovery provisions of Section 16 of the Exchange Act or
cause an Award designated as a Qualified Performance-Based Award not to qualify
for, or to cease to qualify for, the Section 162(m) Exemption. To the extent
that any permitted action taken by the Board conflicts with action taken by the
Committee, the Board action shall control.
 
     Notwithstanding the foregoing, except in connection with a corporate
transaction involving the Company (including, without limitation, any stock
dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, or
exchange of shares), the terms of outstanding Stock Options and stock
appreciation rights may not be amended to reduce the exercise price of the Stock
Options or stock appreciation rights and outstanding Stock Options or stock
appreciation rights may not be cancelled in exchange for cash, Stock Options,
stock appreciation rights or other Awards with an exercise price that is less
than the exercise price of the cancelled Stock Options or stock appreciation
rights.
 
-4-
 

--------------------------------------------------------------------------------



     SECTION 3. Common Stock Subject to Plan
 
     The maximum number of shares of Common Stock that may be delivered to
participants and their beneficiaries under the Plan shall be 4,140,000. No more
than 2,488,000 shares may be issued as Restricted Stock or be based upon the
Common Stock pursuant to Section 8 of the Plan. The maximum aggregate number of
shares of Common Stock that may be issued pursuant to Incentive Stock Options is
1,800,000. No participant may be granted Stock Options covering in excess of
300,000 shares of Common Stock in any fiscal year of the Company. Shares subject
to an Award under the Plan may be authorized and unissued shares. No further
awards will be granted under the Company's 1999 Stock Option Plan, 2000
Restricted Stock Plan and Amended and Restated 1995 Director Stock Option Plan.
 
     If any Award is forfeited, or if any Stock Option terminates, expires or
lapses without being exercised, the shares of Common Stock subject to such
Awards shall again be available for distribution in connection with Awards under
the Plan.
 
     In the event of a stock split (including a reverse stock split), a dividend
or distribution paid in Common Stock, or a recapitalization of or affecting
Common Stock, the aggregate number and kind of shares reserved for issuance
under the Plan, the maximum limitation upon the number of shares that may be
issued as Restricted Stock or subject to Stock Options to be granted to a single
participant in any fiscal year under the Plan, the number, kind, and option
price per share subject to each outstanding Stock Option, and the number and
kind of shares subject to other Awards granted under the Plan, will
automatically be adjusted proportionately, or substituted, to reflect the effect
of such stock split, distribution paid in Common Stock, or recapitalization.
 
     In the event of any merger or consolidation, separation (including a spin
off), a reorganization (whether or not such reorganization comes within the
definition of such term in Section 368 of the Code), any partial or complete
liquidation, or any other change in corporate capitalization not specifically
addressed above, the Committee or Board may make such adjustments or
substitution in the aggregate number and kind of shares reserved for issuance
under the Plan, the maximum limitation upon the number of shares that may be
issued as Restricted Stock or subject to Stock Options to be granted to a single
participant under the Plan, in the number, kind, and option price per share
subject to outstanding Stock Options, in the number and kind of shares subject
to other outstanding Awards under the Plan and/or such other equitable
adjustments or substitutions as it may determine to be appropriate in its sole
discretion.
 
     Notwithstanding the foregoing, the number of shares subject to any Award
shall always be a whole number which shall be obtained by rounding all
calculations up to the nearest whole share.
 
     SECTION 4. Eligibility
 
     Awards may be granted under the Plan to Eligible Individuals.
 
-5-
 

--------------------------------------------------------------------------------



     SECTION 5. Stock Options
 
     Stock Options may be granted alone or in addition to other Awards granted
under the Plan and may be of two types: Incentive Stock Options and NonQualified
Stock Options. Any Stock Option granted under the Plan shall be in such form as
the Committee may from time to time approve.
 
     The Committee shall have the authority to grant any optionee Incentive
Stock Options, NonQualified Stock Options or both types of Stock Options;
provided, however, that grants hereunder are subject to the aggregate limit on
grants to individual participants set forth in Section 3. Incentive Stock
Options may be granted only to employees of the Company and its subsidiaries or
parent corporation (within the meaning of Section 424(f) of the Code). To the
extent that any Stock Option is not designated as an Incentive Stock Option or
even if so designated does not qualify as an Incentive Stock Option on or
subsequent to its grant date, it shall constitute a NonQualified Stock Option.
 
     Stock Options shall be evidenced by option agreements, the terms and
provisions of which may differ. An option agreement shall indicate on its face
whether it is intended to be an agreement for an Incentive Stock Option or a
NonQualified Stock Option. The grant of a Stock Option shall occur on the date
the Committee by resolution selects an Eligible Individual to receive a grant of
a Stock Option, determines the number of shares of Common Stock to be subject to
such Stock Option to be granted to such Eligible Individual and specifies the
terms and provisions of the Stock Option. The Company shall notify an Eligible
Individual of any grant of a Stock Option, and a written option agreement or
agreements shall be duly executed and delivered by the Company to the
participant. Such agreement or agreements shall become effective upon execution
by the Company and the participant.
 
     Stock Options granted under the Plan shall be subject to the following
terms and conditions and shall contain such additional terms and conditions as
the Committee shall deem desirable:
 
     (a) Option Price. The option price per share of Common Stock purchasable
under a Stock Option shall be determined by the Committee and set forth in the
option agreement, and shall not be less than the Fair Market Value of the Common
Stock subject to the Stock Option on the date of grant.
 
     (b) Option Term. The term of each Stock Option shall be fixed by the
Committee, but no Stock Option shall be exercisable more than 10 years after the
date the Stock Option is granted.
 
     (c) Exercisability. Except as otherwise provided herein, Stock Options
shall be exercisable at such time or times and subject to such terms and
conditions as shall be determined by the Committee. If the Committee provides
that any Stock Option is exercisable only in installments, the Committee may at
any time waive such installment exercise provisions, in whole or in part, based
on such factors as the Committee may determine. In addition, the Committee may
at any time accelerate the exercisability of any Stock Option.
 
     (d) Method of Exercise. Subject to the provisions of this Section 5, Stock
Options may be exercised, in whole or in part, at any time during the option
term by giving written notice of exercise to the Company specifying the number
of shares of Common Stock subject to the Stock Option to be purchased.
 
     Such notice shall be accompanied by payment in full of the purchase price
by certified or bank check or such other instrument as the Company may accept.
If approved by the Committee, payment, in full or in part, may also be made in
the form of unrestricted Common Stock (by delivery of such shares or by
attestation) already owned by the optionee of the same class as the Common Stock
subject to the Stock Option (based on the Fair Market Value of the Common Stock
on the date the Stock Option is exercised); provided, however, that, in the case
of an Incentive Stock Option, the right to make a payment in the form of already
owned shares of Common Stock of the same class as the Common Stock subject to
the Stock Option may be authorized only at the time the Stock Option is granted.
 
-6-
 

--------------------------------------------------------------------------------



     If approved by the Committee, payment in full or in part may also be made
by delivering a properly executed exercise notice to the Company, together with
a copy of irrevocable instructions to a broker to deliver promptly to the
Company the amount of sale or loan proceeds necessary to pay the purchase price,
and, if requested, by the amount of any federal, state, local or foreign
withholding taxes. To facilitate the foregoing, the Company may enter into
agreements for coordinated procedures with one or more brokerage firms.
 
     In addition, if approved by the Committee, payment in full or in part may
also be made by instructing the Company to withhold a number of such shares
having a Fair Market Value on the date of exercise equal to the aggregate
exercise price of such Stock Option. The Committee may also provide for Company
loans to be made for purposes of the exercise of Stock Options.
 
     No shares of Common Stock shall be issued until full payment therefor has
been made. Except as otherwise provided in Section 5(o) below, an optionee shall
have all of the rights of a shareholder of the Company holding the class or
series of Common Stock that is subject to such Stock Option (including, if
applicable, the right to vote the shares and the right to receive dividends),
when the optionee has given written notice of exercise, has paid in full for
such shares and, if requested, has given the representation described in Section
12(a).
 
     (e) Nontransferability of Stock Options. No Stock Option shall be
transferable by the optionee other than (i) by will or by the laws of descent
and distribution; or (ii) in the case of a NonQualified Stock Option, as
otherwise expressly permitted by the Committee including, if so permitted,
pursuant to a transfer to such optionee's immediate family (as defined by the
Committee), whether directly or indirectly or by means of a trust or partnership
or otherwise. All Stock Options shall be exercisable, subject to the terms of
this Plan, only by the optionee, the guardian or legal representative of the
optionee, or any person to whom such option is transferred pursuant to this
paragraph, it being understood that the term "holder" and "optionee" include
such guardian, legal representative and other transferee.
 
     (f) Termination by Reason of Death. Unless otherwise determined by the
Committee, if an optionee incurs a Termination of Employment by reason of death,
any Stock Option held by such optionee shall immediately vest in full and may
thereafter be exercised until the expiration of the stated term of such Stock
Option. In the event of Termination of Employment by reason of death, if an
Incentive Stock Option is exercised after the expiration of the post-termination
exercise periods that apply for purposes of Section 422 of the Code, such Stock
Option will thereafter be treated as a NonQualified Stock Option.
 
     (g) Termination by Reason of Disability. Unless otherwise determined by the
Committee, if an optionee incurs a Termination of Employment by reason of
Disability, any Stock Option held by such optionee shall immediately vest in
full and may thereafter be exercised until the expiration of the stated term of
such Stock Option. In the event of Termination of Employment by reason of
Disability, if an Incentive Stock Option is exercised after the expiration of
the exercise periods that apply for purposes of Section 422 of the Code, such
Stock Option will thereafter be treated as a NonQualified Stock Option.
 
     (h) Termination by Reason of Retirement. Unless otherwise determined by the
Committee, if an optionee incurs a Termination of Employment by reason of
Retirement, any Stock Option held by such optionee shall immediately vest in
full and may thereafter be exercised until the expiration of the stated term of
such Stock Option. In the event of Termination of Employment by reason of
Retirement, if an Incentive Stock Option is exercised after the expiration of
the post-termination exercise periods that apply for purposes of Section 422 of
the Code, such Stock Option will thereafter be treated as a NonQualified Stock
Option.
 
-7-
 

--------------------------------------------------------------------------------



     (i) Termination by the Company for Cause. Unless otherwise determined by
the Committee, if an optionee incurs a Termination of Employment for Cause, all
Stock Options held by such optionee, whether vested or unvested, shall thereupon
terminate.
 
     (j) Other Termination. Unless otherwise determined by the Committee, if an
optionee incurs a Termination of Employment for any reason other than death,
Disability, or Retirement, or for Cause, and except as set forth in Section 5(i)
above, any Stock Option held by such optionee, to the extent it was then
exercisable at the time of termination, or on such accelerated basis as the
Committee may determine, may be exercised for the lesser of three months from
the date of such Termination of Employment or the balance of such Stock Option's
stated term; provided, however, that if the optionee dies within such
three-month period, any unexercised Stock Option held by such optionee shall,
notwithstanding the expiration of such three-month period, continue to be
exercisable to the extent to which it was exercisable at the time of death for a
period of 12 months from the date of such death or until the expiration of the
stated term of such Stock Option, whichever period is the shorter. If an
Incentive Stock Option is exercised after the expiration of the post-termination
exercise periods that apply for purposes of Section 422 of the Code, such Stock
Option will thereafter be treated as a NonQualified Stock Option.
 
     (k) Additional Rules for Incentive Stock Options. Notwithstanding anything
contained herein to the contrary, no Stock Option which is intended to qualify
as an Incentive Stock Option may be granted to any Eligible Employee who at the
time of such grant owns stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company or of any Subsidiary, unless
at the time such Stock Option is granted the option price is at least 110% of
the Fair Market Value of a share of Common Stock and such Stock Option by its
terms is not exercisable after the expiration of five years from the date such
Stock Option is granted. In addition, the aggregate Fair Market Value of the
Common Stock (determined at the time a Stock Option for the Common Stock is
granted) for which Incentive Stock Options are exercisable for the first time by
an optionee during any calendar year, under all of the incentive stock option
plans of the Company and of any Subsidiary, may not exceed $100,000. To the
extent a Stock Option that by its terms was intended to be an Incentive Stock
Option exceeds this $100,000 limit, the portion of the Stock Option in excess of
such limit shall be treated as a NonQualified Stock Option.
 
     (l) Cashing Out of Stock Option. On receipt of written notice of exercise,
the Committee may elect to cash out all or part of the portion of the shares of
Common Stock for which a Stock Option is being exercised by paying the optionee
an amount, in cash or Common Stock, equal to the excess of the Fair Market Value
of the Common Stock over the option price times the number of shares of Common
Stock for which the Option is being exercised on the effective date of such
cash-out.
 
     (m) Certain Terminations Prior to a Change in Control. Unless otherwise
determined by the Committee, notwithstanding any other provision of this Plan to
the contrary, in the event an optionee incurs a Termination of Employment by the
Company other than for Cause at any time after the Company executes an agreement
that provides for a transaction that if consummated would constitute a Change in
Control, but before the actual occurrence of such Change in Control, and,
thereafter, such Change in Control actually occurs, then, upon such Change in
Control, any Stock Option held by such optionee prior to such Termination of
Employment shall immediately vest in full and may thereafter be exercised by the
optionee until expiration of the stated term of such Stock Option. If an
Incentive Stock Option is exercised after the expiration of the post-termination
exercise periods that apply for purposes of Section 422 of the Code, such Stock
Option will thereafter be treated as a NonQualified Stock Option.
 
-8-
 

--------------------------------------------------------------------------------



     (n) Change in Control Cash-Out. If the Committee shall determine at the
time of grant of an Option or thereafter, then, notwithstanding any other
provision of the Plan, during the 60-day period from and after a Change in
Control (the "Exercise Period"), an optionee shall have the right, whether or
not the Stock Option is fully exercisable and in lieu of the payment of the
option price for the shares of Common Stock being purchased under the Stock
Option and by giving notice to the Company, to elect (within the Exercise
Period) to surrender all or part of the Stock Option to the Company and to
receive cash, within 30 days of such election, in an amount equal to the amount
by which the Change in Control Price per share of Common Stock on the date of
such election shall exceed the exercise price per share of Common Stock under
the Stock Option (the "Spread") multiplied by the number of shares of Common
Stock granted under the Stock Option as to which the right granted under this
Section 5(n) shall have been exercised.
 
     (o) Dividends and Dividend Equivalents. Dividends and dividend equivalents
may not be paid or accrued on Stock Options.
 
     SECTION 6. Restricted Stock
 
     (a) Administration. Shares of Restricted Stock may be awarded either alone
or in addition to other Awards granted under the Plan. The Committee shall
determine the Eligible Individuals to whom and the time or times at which grants
of Restricted Stock will be awarded, the number of shares to be awarded to any
Eligible Individual, the conditions for vesting, the time or times within which
such Awards may be subject to forfeiture and any other terms and conditions of
the Awards, in addition to those contained in Section 6(c).
 
     (b) Awards and Certificates. Shares of Restricted Stock shall be evidenced
in such manner as the Committee may deem appropriate, including book-entry
registration or issuance of one or more stock certificates. Any certificate
issued in respect of shares of Restricted Stock shall be registered in the name
of such participant and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Award, substantially in the
following form:
 
"The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
West Coast Bancorp 2002 Stock Incentive Plan and a Restricted Stock Agreement.
Copies of such Plan and Agreement are on file at the offices of West Coast
Bancorp, 5335 Meadows Road, Suite 201, Lake Oswego, Oregon 97035."
 
The Committee may require that the certificates evidencing such shares be held
in custody by the Company until the restrictions thereon shall have lapsed and
that, as a condition of any Award of Restricted Stock, the participant shall
have delivered a stock power, endorsed in blank, relating to the Common Stock
covered by such Award.
 
     (c) Terms and Conditions. Shares of Restricted Stock shall be subject to
the following terms and conditions:
 
     (i) The Committee may, prior to or at the time of grant, designate an Award
of Restricted Stock as a Qualified Performance-Based Award, in which event it
shall condition the grant or vesting, as applicable, of such Restricted Stock
upon the attainment of Performance Goals. If the Committee does not designate an
Award of Restricted Stock as a Qualified Performance-Based Award, it may also
condition the grant or vesting thereof upon the attainment of Performance Goals.
Regardless of whether an Award of Restricted Stock is a Qualified
Performance-Based Award, the Committee may also condition the grant or vesting
thereof upon the continued service of the participant. The conditions for grant
or vesting and the other provisions of Restricted Stock Awards (including
without limitation any applicable Performance Goals) need not be the same with
respect to each recipient. The Committee may at any time, in its sole
discretion, accelerate or waive, in whole or in part, any of the foregoing
restrictions (other than, in the case of Restricted Stock which is a Qualified
Performance-Based Award, satisfaction of the applicable Performance Goals,
unless the participant's employment is terminated by reason of death or
Disability). No more than 113,322 shares of Common Stock may be subject to
Qualified Performance-Based Awards granted to any participant during the term of
the Plan.
 
-9-
 

--------------------------------------------------------------------------------



     (ii) Subject to the provisions of the Plan and the Restricted Stock
Agreement referred to in Section 6(c)(vi), during the period, if any, set by the
Committee, commencing with the date of such Award for which such participant's
continued service is required (the "Restriction Period"), and until the later of
(i) the expiration of the Restriction Period and (ii) the date the applicable
Performance Goals (if any) are satisfied, the participant shall not be permitted
to sell, assign, transfer, pledge or otherwise encumber shares of Restricted
Stock; provided that the foregoing shall not prevent a participant from pledging
Restricted Stock as security for a loan, the sole purpose of which is to provide
funds to pay the option price for Stock Options.
 
     (iii) Except as provided in this paragraph (iii) and Sections 6(c)(i) and
6(c)(ii) and the Restricted Stock Agreement, the participant shall have, with
respect to the shares of Restricted Stock, all of the rights of a stockholder of
the Company holding the class or series of Common Stock that is the subject of
the Restricted Stock, including, if applicable, the right to vote the shares and
the right to receive any dividends. If so determined by the Committee in the
applicable Restricted Stock Agreement and subject to Section 12(e) of the Plan,
(A) cash dividends on the class or series of Common Stock that is the subject of
the Restricted Stock Award shall be automatically deferred and reinvested in
additional Restricted Stock, and shall, as determined by the Committee, either
be (i) held subject to the vesting of the underlying Restricted Stock, or held
subject to meeting Performance Goals applicable only to dividends, or (ii)
distributed in full or in part without regard to the vested status of the
underlying Restricted Stock and (B) dividends payable in Common Stock shall be
paid in the form of Restricted Stock of the same class as the Common Stock with
which such dividend was paid, and shall, as determined by the Committee, be
either (i) held subject to the vesting of the underlying Restricted Stock, or
held subject to meeting Performance Goals applicable only to dividends, or (ii)
distributed in full or in part without regard to the vested status of the
underlying Restricted Stock.
 
     (iv) Except to the extent otherwise provided in the applicable Restricted
Stock Agreement or Section 6(c)(i), 6(c)(ii), 6(c)(v), 6(d) or 9(a)(ii), upon a
participant's Termination of Employment for any reason during the Restriction
Period or before the applicable Performance Goals are satisfied, all shares
still subject to restriction shall be forfeited by the participant; provided,
however, that the Committee shall have the discretion to waive, in whole or in
part, any or all remaining restrictions (other than, in the case of Restricted
Stock which is a Qualified Performance-Based Award, satisfaction of the
applicable Performance Goals, unless the participant's employment is terminated
by reason of death or Disability) with respect to any or all of such
participant's shares of Restricted Stock.
 
     (v) If and when any applicable Performance Goals are satisfied and the
Restriction Period expires without a prior forfeiture of the Restricted Stock,
unlegended certificates for such shares shall be delivered to the participant
upon surrender of the legended certificates.
 
-10-
 

--------------------------------------------------------------------------------



     (vi) Each Award shall be confirmed by, and be subject to, the terms of a
Restricted Stock Agreement.
 
     (d) Termination of Employment due to Death or Disability. Unless otherwise
determined by the Committee, upon a participant's Termination of Employment by
reason of death or Disability, the restrictions, including any Performance
Goals, and deferral limitations applicable to any Restricted Stock shall lapse
(with respect to Performance Goals, be deemed earned in full), and such
Restricted Stock shall become free of all restrictions and become fully vested
and transferable to the full extent of the original grant.
 
     SECTION 7. [Intentionally Left Blank]
 
     SECTION 8. Other Stock-Based Awards
 
     Other Awards of Common Stock and other Awards that are valued in whole or
in part by reference to, or are otherwise based upon, Common Stock, including
(without limitation) dividend equivalents and convertible debentures, may be
granted either alone or in conjunction with other Awards granted under the Plan.
 
SECTION 9. Change in Control Provisions
 
     (a) Impact of Event. Notwithstanding any other provision of this Plan to
the contrary, in the event a recipient of an Award incurs a Termination of
Employment by the Company or a successor other than for Cause during the
24-month period following a Change in Control:
 
     (i) Any Stock Options held by an optionee which are not then exercisable
and vested, shall become fully exercisable and vested to the full extent of the
original grant, and all Stock Options shall be exercisable until expiration of
the stated term of such Stock Options.
 
     (ii) The restrictions, including any Performance Goals, and deferral
limitations applicable to any Restricted Stock shall lapse (with respect to
Performance Goals, be deemed earned in full), and such Restricted Stock shall
become free of all restrictions and become fully vested and transferable to the
full extent of the original grant.
 
     (iii) The Committee may also make additional adjustments and/or settlements
of outstanding Awards as it deems appropriate and consistent with the Plan's
purposes.
 
     (b) Definition of Change in Control. For purposes of the Plan, a "Change in
Control" shall mean the happening of any of the following events:
 
     (i) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a "Person") of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either (1) the then outstanding shares of common stock of the
Company (the "Outstanding Company Common Stock") or (2) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the "Outstanding Company Voting
Securities"); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change of Control: (1) any
acquisition directly from the Company, (2) any acquisition by the Company, (3)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or (4)
any acquisition by any corporation pursuant to a transaction which complies with
clauses (1), (2) and (3) of subsection (iii) of this Section 9(b); or
 
-11-
 

--------------------------------------------------------------------------------



     (ii) Individuals who, as of the effective date of the Plan, constitute the
Board (the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the effective date of the Plan whose election, or
nomination for election by the Company's shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
 
     (iii) Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
"Business Combination"), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (2) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 30% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination, and (3) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or
 
     (iv) The approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
 
     (c) Change in Control Price. For purposes of the Plan, "Change in Control
Price" means the higher of (i) the highest reported sales price, regular way, of
a share of Common Stock in any transaction reported on the New York Stock
Exchange Composite Tape or other national exchange on which such shares are
listed or on NASDAQ during the 60-day period prior to and including the date of
a Change in Control or (ii) if the Change in Control is the result of a tender
or exchange offer or a Business Combination, the highest price per share of
Common Stock paid in such tender or exchange offer or Business Combination;
provided, however, that in the case of Incentive Stock Options, the Change in
Control Price shall be in all cases the Fair Market Value of the Common Stock on
the date such Incentive Stock Option is exercised. To the extent that the
consideration paid in any such transaction described above consists all or in
part of securities or other noncash consideration, the value of such securities
or other noncash consideration shall be determined in the sole discretion of the
Board.
 
-12-
 

--------------------------------------------------------------------------------



     SECTION 10. Term, Amendment and Termination
 
     The Plan will terminate on the tenth anniversary of the effective date of
the Plan. Under the Plan, Awards outstanding as of such date shall not be
affected or impaired by the termination of the Plan.
 
     The Board may amend, alter, or discontinue the Plan, but no amendment,
alteration or discontinuation shall be made which would materially and adversely
impair the rights of an optionee under a Stock Option or a recipient of a
Restricted Stock Award or other stock-based Award theretofore granted without
the optionee's or recipient's consent, except such an amendment made to comply
with applicable law, stock exchange rules or accounting rules. In addition, no
such amendment shall be made without the approval of the Company's stockholders
to the extent such approval is required by applicable law or stock exchange
rules.
 
     The Committee may amend the terms of any Stock Option or other Award
theretofore granted, prospectively or retroactively, but no such amendment shall
materially and adversely impair the rights of any holder without the holder's
consent, except such an amendment made to cause the Plan or Award to comply with
applicable law, stock exchange rules or accounting rules.
 
     Subject to the above provisions, the Board shall have authority to amend
the Plan to take into account changes in law and tax and accounting rules as
well as other developments, and to grant Awards which qualify for beneficial
treatment under such rules without stockholder approval.
 
     SECTION 11. Unfunded Status of Plan
 
     It is presently intended that the Plan constitute an "unfunded" plan for
incentive and deferred compensation. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Common Stock or make payments; provided, however, that unless the
Committee otherwise determines, the existence of such trusts or other
arrangements is consistent with the "unfunded" status of the Plan.
 
     SECTION 12. General Provisions
 
     (a) The Committee may require each person purchasing or receiving shares
pursuant to an Award to represent to and agree with the Company in writing that
such person is acquiring the shares without a view to the distribution thereof.
The certificates for such shares may include any legend which the Committee
deems appropriate to reflect any restrictions on transfer.
 
     Notwithstanding any other provision of the Plan or agreements made pursuant
thereto, the Company shall not be required to issue or deliver any certificate
or certificates for shares of Common Stock under the Plan prior to fulfillment
of all of the following conditions:
 
     (i) Listing or approval for listing upon notice of issuance, of such shares
on the New York Stock Exchange, Inc., or such other securities exchange as may
at the time be the principal market for the Common Stock;
 
     (ii) Any registration or other qualification of such shares of the Company
under any state or federal law or regulation, or the maintaining in effect of
any such registration or other qualification which the Committee shall, in its
absolute discretion upon the advice of counsel, deem necessary or advisable; and
 
-13-
 

--------------------------------------------------------------------------------



     (iii) Obtaining any other consent, approval, or permit from any state or
federal governmental agency which the Committee shall, in its absolute
discretion after receiving the advice of counsel, determine to be necessary or
advisable.
 
     (b) Nothing contained in the Plan shall prevent the Company or any
Subsidiary or Affiliate from adopting other or additional compensation
arrangements for its employees.
 
     (c) The Plan shall not constitute a contract of employment, and adoption of
the Plan shall not confer upon any employee any right to continued employment,
nor shall it interfere in any way with the right of the Company or any
Subsidiary or Affiliate to terminate the employment of any employee at any time.
 
     (d) No later than the date as of which an amount first becomes includible
in the gross income of the participant for federal income tax purposes with
respect to any Award under the Plan, the participant shall pay to the Company,
or make arrangements satisfactory to the Company regarding the payment of, any
federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount. Unless otherwise determined by the
Company, withholding obligations may be settled with Common Stock, including
Common Stock that is part of the Award that gives rise to the withholding
requirement. The obligations of the Company under the Plan shall be conditional
on such payment or arrangements, and the Company and its Affiliates shall, to
the extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the participant. The Committee may establish such
procedures as it deems appropriate, including making irrevocable elections, for
the settlement of withholding obligations with Common Stock.
 
     (e) Reinvestment of dividends in additional Restricted Stock at the time of
any dividend payment shall only be permissible if sufficient shares of Common
Stock are available under Section 3 for such reinvestment (taking into account
then outstanding Stock Options and other Awards).
 
     (f) The Committee shall establish such procedures as it deems appropriate
for a participant to designate a beneficiary to whom any amounts payable in the
event of the participant's death are to be paid or by whom any rights of the
participant, after the participant's death, may be exercised.
 
     (g) In the case of a grant of an Award to any employee of a Subsidiary of
the Company, the Company may, if the Committee so directs, issue or transfer the
shares of Common Stock, if any, covered by the Award to the Subsidiary, for such
lawful consideration as the Committee may specify, upon the condition or
understanding that the Subsidiary will transfer the shares of Common Stock to
the employee in accordance with the terms of the Award specified by the
Committee pursuant to the provisions of the Plan. All shares of Common Stock
underlying Awards that are forfeited or canceled should revert to the Company.
 
     (h) The Plan and all Awards made and actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of Oregon,
without reference to principles of conflict of laws.
 
     (i) Except as otherwise provided in Section 5(e) by the Committee, Awards
under the Plan are not transferable except by will or by laws of descent and
distribution.
 
     SECTION 13. Effective Date of Plan
 
     The Plan shall be effective as of the date it is adopted by the Board,
subject to approval of the Plan by the affirmative vote of a majority of the
votes cast with respect to the plan at a meeting of stockholders.
 
-14-
 

--------------------------------------------------------------------------------